DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12, 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims are broadly drawn to specific siRNA sequences such as in claims 1 or 2 and variants thereof.
The breadth of the claims encompasses a wide genus of siRNAs of the listed sequences and broad range of variants of such siRNAs.
Instant specification defines “variant” in paragraph [0027] as sequences with a minimum of 25% identity to a sequence. That means that for sequences listed in claims 1 and 2, which are 21 nucleotides long, any sequence which has at least 5 nucleotide identity with them is within the genus of claimed sequences. Therefore the genus of claimed sequences is extremely wide.
Specification does describe some members of the genus, such as sequences comprising sequences of claims 1 or 2. On the other hand, there is no description of even one variant of sequences of claims 1 or 2.
The genus encompasses a large number of unknown structures and one of skilled in the
art cannot reliably predict which member of the genus would successfully reduce expression of SARS-CoV-2, and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification are sequences comprising sequences of claims 1 or 2. Applicant fails to describe representative members of Applicant's broadly claimed genus.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, sequences comprising sequences of claims 1 or 2 are not
sufficient to describe the claimed genus. Therefore, given the lack of written description in the
specification with regard to the structural and functional characteristics of the claimed
compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
It is suggested to exclude the word “variants” from claims 1 and 2 to overcome the rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 15, 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 15 recites the limitation "the coronavirus inflicted infectious condition" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be considered that claim 15 is meant to depend on claim 14, but appropriate correction is required.
Claim 17 recites the limitation "siRNA" in the first line.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination it will be considered that siRNA is meant to be siNA of claim 1, but appropriate correction is required.
Claims 18-20 are rejected based on their dependency on claim 17.
Claim 20 recites the limitation "the route of administration" in the first line.  There is insufficient antecedent basis for this limitation in the claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 depends on claim 1 and adds a limitation of a sequence being selected from SEQ ID NOs: 600-1797. All sequences listed in claim 1 fall within this range, therefore claim 5 does not further limit claim 1.
Claims 11, 12, 14 and 15 each originally depend on claim 1 and add separate intended use limitations to sequences of claim 1. Such limitations do not affect structure of compositions claimed in claim 1, therefore they do not carry patentable weight, meaning that scopes of the claims 11, 12, 14 and 15 are the same as claim 1, and claims 11, 12, 14 and 15 do not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural product without significantly more. The claim(s) recite(s) specific sequences as in claim 1. Those sequences are simply portions of SARS-CoV-2 genome (see Table 2 of instant specification), such genome is a product of nature. Portions of such natural product are still products of nature, therefore all sequences of claim 1 are products of nature. This judicial exception is not integrated into a practical application because claims are drawn to simple compositions. Adding intended use limitations such as in claims 10-15 to such compositions is not given patentable weight, because such limitations do not affect structure of the composition. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because limitations of claims 2, 5 and 17-19 add another product to a composition of claim 1, without changing structure or function of composition of claim 1. Limitations of claims 3 and 4 simply define the length of a natural product portion. Claim 16 recites nanoparticles comprising natural product. Such nanoparticle does not affect structure and function of natural product, because it is simply used for more effective delivery. Limitation of claim 20 defines the way of delivery of natural product, such way not affecting structure or function of the product.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-17 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Erlich (WO 2021/224918, claiming priority to 63/021399, filed on May 7th, 2020).
Concerning claims 1, 2, 5-7, 10-15 Erlich discloses siRNA, double-stranded RNA (dsRNA), of SEQ ID NO: 8334 (see lines 5-10 from the bottom of page 2, sequence listing), which is 22 nucleotides long with first 21 nucleotides 100% complementary to instant SEQ ID NO: 657 and identical to instant SEQ ID NO: 1256, such siRNA decreases expression of SARS-CoV-2 (see Abstract).
Concerning claims 3 and 4 Erlich discloses that such double-stranded RNAs include 14-25 contiguous complementary base pairs (see two last lines on page 4), therefore such strand complementary to SEQ ID NO: 8334 comprises instant SEQ ID NO: 657.
Concerning claim 8 Erlich discloses that siRNA can comprise 3’ overhang (see lines 1-3 on page 5).
Concerning claim 9 Erlich discloses that siRNA can comprise chemical modifications (see lines 1-5 on page 10).
Concerning claim 16 Erlich discloses vector comprising siRNAs (see Abstract). 
Concerning claim 17 Erlich discloses pharmaceutical compositions comprising siRNAs of the invention (see lines 6-9 on page 16) and a pharmaceutically acceptable carrier (see lines 1-9 on page 17).
Concerning claim 20 Erlich discloses that the composition can be administered by nasal application (see lines 15-19 on page 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erlich, above, and in further view of Li et al (Nature Reviews, March 2020, 19: 149-150, cited from IDS).
Teachings of Erlich are discussed above.
Erlich does not teach pharmaceutical compositions further comprising anti-HIV agents.
Li et al teach repurposing use of anti-HIV agents for treatment of SARS-CoV-2 (see first column on page 149).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to combine siRNAs taught by Erlich with anti-HIV agents taught by Li et al. One of the ordinary skill in the art would be motivated to do so in order to use two different agents treating the same disease, SARS-CoV-2, in one pharmaceutical composition: siRNAs taught by Erlich and anti-HIV agents taught by Li et al. It is obvious to combine things known separately to have same effect (In re Kerkhoven, MPEP 2144.06).

Improper Markush Rejection
Claims 1-20 are rejected on the judicially-created basis that it contains an
improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA
1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper
Markush grouping includes species of the claimed invention that do not share both a
substantial structural feature and a common use that flows from the substantial structural
feature.
The members of the improper Markush grouping do not share a substantial feature
and/or a common use that flows from the substantial structural feature for the following
reasons:
1. Sequences listed in claim 1, or claim 2, or claim 5 do not share any common structural feature: they target different regions of SARS-CoV-2, therefore each has its own structure;
2. Sequences listed in claim 1, or claim 2, or claim 5 do not share a common use that flows from substantial structural feature, because they bind different regions of SARS-CoV-2.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)}(1).
Claims 3, 4, 6-20 are rejected based on their dependency on claim 1.
Amending claim 1 by limiting it to no more than 10 sequences, claim 2 to respective complementary sequences and cancelling claim 5 will overcome the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635